DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “when the flaring mouth is closed, flaring the metal foil outwardly into the cone shape” (line 9; emphasis added). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. The remainder of independent claim 1 is clearly disclosed as being drawn to a metal foil flaring apparatus, and provides description of the structures of the apparatus, as well as details of the functional capabilities of the apparatus to further define the device. Such recitations in a claim are permissible and proper. That being so, the final (above cited) line of the claim instead explicitly recites a method of using the statutorily disclosed apparatus and thus it is not clear that the claim is solely directed to the product and not the process as well. The language has been interpreted as best understood, to intend something akin to: “in a state wherein the flaring mouth is in a closed position (or orientation), would be flared outwardly such that it exhibits a cone shape”. Note, this interpretation may or may not grammatically align with the remaining language of the claim, and should be reviewed for clarity if used in a subsequent claim amendment; however, the thrust of the above inventive concept is held to be intended in the claims for examination purposes.
Claims 2-20 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claims 4-6, 9 and 13-15 are also rejected as indefinite for effectively the same reason as claim 1. Each of these claims recites methods of using the statutorily recited apparatus, as well as disclosing the apparatus itself, in the same manner as detailed above with regards to claim 1. Please refer to the remaining presented claims for reference with respect to the proper format for reciting details of an apparatus through disclosure of the functional capabilities of the product, rather than through description of the method of its use.
Claims 2-20 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of one or more of claims 1, 4-6, 9 and 13-15, as applicable.
Claim 20 is also further rejected as indefinite. The claim recites: “apparatus of claim 1, wherein the front end of the flaring mouth is formed as a wedged-shape to be easily inserted between the inner insulation layer and the metal foil” (lines 1-3; emphasis added). This language is indefinite for more than one reason. First, it is impossible to know how this language further limits the apparatus, because claim 1 already discloses that the flaring mouth “has a cone shape gradually contracted toward a front end of the flaring mouth”. Is this language intended to change the cone shape to a wedge shape, or to combine the shapes in one feature, or to indicate that the apparatus possesses both shapes separately? The claim does not provide answers to these questions. Further, there is no standard (in the art or in the original disclosure) nor any other information by which the Examiner or any reader would be able to determine what is or is not considered “easily inserted”. Nor is there any referential baseline for what would be a “normal” insertion difficulty. Finally, it would be impossible to know how to define the apparatus based upon the “easily inserted” language. What features or structures are implicit in such a limitation? The claim does not answer this question. Accordingly, the claim is reasonably interpreted as best understood to intend any of the above interpretations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (US 9,246,245 B2), in view of Houser et al. (US 2020/0076148 A1).
Regarding claim 1, as best understood, Kawase discloses a metal foil flaring apparatus (Title; Abstract), comprising: a frame (22, 27) (fig. 3; col. 8, lines 9-24 and 43-59); a flaring mechanism (34) mounted on the frame and having a flaring mouth (39/40 and/or 35/37 and 50) adapted to open (fig. 9) and close (fig. 8); and a first driver (41, 42) adapted to drive the flaring mouth to open and close, the flaring mouth has a cone shape gradually contracted toward a front end (figs. 3-10, toward the right, as viewed) of the flaring mouth, the front end of the flaring mouth is adapted to be forwardly inserted in a first direction (from left to right) between an inner insulation layer of a cable and a metal foil wrapped around the inner insulation layer when the flaring mouth is closed (fig. 8), flaring the metal foil outwardly into the cone shape (figs. 3-9; col. 9, lines 35-52; col. 10, lines 2-30). Kawase, however, does not explicitly disclose that the first driver are mounted on the frame.
Houser teaches that it is well known to provide a related metal foil flaring apparatus (Title; Abstract), comprising: a frame (110); a flaring mechanism (100) mounted on the frame and having a flaring mouth (102) adapted to open and close (figs. 1-2; pars. 0016-0019); and a first driver (230 and/or 232) mounted on the frame and adapted to drive the flaring mouth to open and close (figs. 1-2; pars. 0021-0025).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Kawase to incorporate the use of the frame having flaring mechanism and driver mounted thereupon of Houser. It would have been obvious to one of ordinary skill in the art at the time the invention was made to place the driver of Kawase in a mounting position on the cited frame, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965). In this instance, Kawase is silent as to whether the driver is mounted on the frame; however, PHOSITA would have realized that the driver could and would be mounted to the frame. Such positioning would have predictably enabled faster throughput (more compact machine footprint), and a more stable work platform based upon all of the structures being mounted together. PHOSITA would have known that such a feature would be obviously incorporated in Kawase with reasonable expectation of success.
Regarding claim 2, as best understood, Kawase in view of Houser teaches the method of claim 1 as detailed above. Kawase also discloses the apparatus further comprising a slide rail (21) extending linearly in the first direction (left to right), the frame is slidably mounted on the slide rail, and a second driver (“drive unit” and/or 26) adapted to drive the frame and the flaring mechanism mounted on the frame to move linearly in the first direction (figs. 3-9; col. 8, lines 43-59; col. 9, lines 35-47).
Regarding claim 3, as best understood, Kawase in view of Houser teaches the method of claim 2 as detailed above. Kawase also discloses the apparatus wherein the slide rail is mounted on a fixed base (building floor), the second driver has a transmission (36, 38 and/or 41, 42) mounted on the fixed base (fig. 3; col. 8, lines 20-21; col. 9, lines 35-65). Houser further teaches that it is well known that the slide rail (132) is mounted on a fixed base (114), the second driver has a motor (230 or 232) and a transmission mounted (102) on the fixed base (figs. 1-2; pars. 0016-0017 and 0021-0023).
Regarding claim 4, as best understood, Kawase in view of Houser teaches the method of claim 2 as detailed above. Kawase also discloses the apparatus wherein the flaring mechanism is driven by the second driver to move linearly forward to insert the front end of the flaring mouth between the inner insulation layer and the metal foil when the flaring mouth is closed and the front end of the flaring mouth is clamped on the inner insulation layer of the cable (figs. 5-9; col. 9, lines 35-47; cols. 9-10, lines 62-67 and 1-24).
Regarding claim 6, as best understood, Kawase in view of Houser teaches the method of claim 1, as detailed above. Kawase also discloses that the flaring mouth defines a center retaining hole (53, as well as cylindrical opening within 35 and 37 as shown in fig. 8) extending linearly in the first direction when the flaring mouth is closed, the inner insulation layer of the cable is retained in the center retaining hole, the cable is straightened by rotating the flaring mouth when the inner insulation layer of the cable is retained in the center retaining hole (figs. 3-8; col. 8, lines 27-42).
Regarding claim 19, as best understood, Kawase in view of Houser teaches the method of claim 1 as detailed above. Kawase also discloses that the flaring mouth has a plurality of notches (fig. 7: openings at front end of 39 and 40, and notched right hand shoulder sections indicated at 53a) at the front end to facilitate an insertion of the front end of the flaring mouth between the inner insulation layer and the metal foil (figs. 6-8; col. 8, lines 27-42; col. 10, lines 17-48).
Regarding claim 20, as best understood, Kawase in view of Houser teaches the method of claim 1 as detailed above. Kawase also discloses that the front end of the flaring mouth is formed as a wedged-shape to be easily inserted between the inner insulation layer and the metal foil (figs. 6-8; col. 10, lines 17-30).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawase in view of Houser, further in view of Matsumura (US 7,395,592 B2).
Regarding claim 5, as best understood, Kawase in view of Houser teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Kawase, however, does not appear to teach that the flaring mouth is rotatable about an axis parallel to the first direction after the flaring mouth is closed, the first driver is adapted to drive the flaring mouth to rotate about the axis after the flaring mouth is closed.
Matsumura teaches that it is well known to provide a related metal foil flaring apparatus (Title; Abstract; figs. 4-5) wherein the flaring mouth (25, 27) is rotatable about an axis (Ax2) parallel to the first direction (left to right, along line of cable, 1) after the flaring mouth is closed, the first driver is adapted to drive the flaring mouth to rotate about the axis after the flaring mouth is closed (fig. 2; col. 4, lines 13-38).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Kawase to incorporate the capability of rotation of the flaring mouth from Matsumura. As demonstrated in the known method of Matsumura, it is well known to rotate the mouth around the cable to ensure the advantages of predictably even flaring of the “mesh-type conductive layer” (metal foil) around its entire circumference. Moreover, there is no indication that any special steps were devised, nor that any surprising results came from the use of the known rotatability of the flaring mouth of Matsumura with the old method of modified Kawase. PHOSITA would have realized that this feature of Matsumura could be readily employed in the prior art methods with reasonable expectation of success.
Allowable Subject Matter
Claims 7-18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Kawase IVO Houser does not reasonably disclose or teach the limitations of claims 1 and 5 in conjunction with a flaring mechanism which includes a rotary spindle rotatably mounted on the frame to be rotatable about the axis; a fixed plate fixed on the frame and having a plurality of guide grooves; a plurality of transmission mechanisms each having a main body with a first end pivotally connected onto the rotary spindle and a second end having a first sliding bar; and a rotation plate rotatably mounted on the fixed plate to be rotatable about the axis and having a plurality of radial sliding grooves perpendicular to the axis. The remaining prior art either does not teach such limitations, or would not be reasonable to combine, as there is no motivation to so significantly modify the invention of Kawase to include those features. Such a combination rejection would improperly rely upon hindsight rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, please refer to the concurrently mailed PTO-892, as each of the cited prior art references therein is closely related to the instant invention. Of those references, Yamakawa (EP-1237237-A2), Fujita (US 6,243,947 B1) and Schwartzman et al. (US 4,719,697) are of particular relevance. Yamakawa discloses a flaring mouth (134, 135, 142), which is shaped as in the claim and which is used to flare the foil (22) from around a cable (figs. 3-7). Fujita discloses the use of a flaring mouth (31 or 32) which flares the foil (S3) by movement to a closed position (figs. 10-13). Schwartzman provide a similar disclosed apparatus (fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/            Primary Examiner, Art Unit 3729